DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on8/18/2021. 
Claims 1-30 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Provisional Application 63/067,108 filed on 8/18/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged, but not granted. Priority of the Provisional Application is not granted because the Provisional Application makes no mention of “processing transition information to generate a bespoke journey concerning a business process transition event; and defining an event roadmap for the bespoke journey”. Therefore, priority is acknowledged, but not granted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a process, claims 11-20 are directed toward a product, and claims 21-30 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer-implemented method, executed on a computing device, comprising: processing transition information to generate a bespoke journey concerning a business process transition event; and defining an event roadmap for the bespoke journey (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing transition information to determine a journey for business process transitions and defining a roadmap for completing the business transition, which is managing relationships and interactions between people for the commercial purpose of implementing business transitions. 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer-implemented method” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “computer-implemented method, executed on a computing device; a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system; computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations; computing system including a processor and memory configured to perform operations” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10, 12-20, and 22-30 further narrow the abstract idea and dependent claims 3-4, 6, 10, 13-14, 16, 20, 23-24, 26, and 30 additionally recite “gathering the transition information from a user; rendering a user interface; providing information concerning the bespoke journey to a plurality of recipients” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer-implemented method, executed on a computing device; a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system; computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations; computing system including a processor and memory configured to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; System claims 21-30; and Product claims 11-20 recite a computer-implemented method, executed on a computing device; a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system; computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations; computing system including a processor and memory configured to perform operations; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 016-0152 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer-implemented method” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10, 12-20, and 22-30 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3-4, 6, 10, 13-14, 16, 20, 23-24, 26, and 30 additionally recite “gathering the transition information from a user; rendering a user interface; providing information concerning the bespoke journey to a plurality of recipients” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system; a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US 2017/0061338 A1).

Regarding Claim 1: Mack et al. teach a computer-implemented method, executed on a computing device, comprising (See Figures 1A-1B and Figures 2A-2B): 
processing transition information to generate a bespoke journey concerning a business process transition event (See Figure 6, Figure 8A, Paragraph 0086, Paragraph 0089 – “a path through the capabilities needed to create and to assess an architecture—to bridge strategy and realization with solid planning for control and empowerment. This path reflects the dependencies of the deliverables and capabilities”, Paragraph 0102, Paragraphs 0139-0140 – “All required journeys have traceability … Implementation requirements (user stories) are derived from customer success journeys”, Paragraph 0161 – “journey map”, and Paragraph 0201 – “Each gate evaluates product requirements, estimation, and risk assessment for the particular deliverables with a go-no-go decision and the appropriate resource allocation”); 
and defining an event roadmap for the bespoke journey (See Figure 6, Figure 8A, Paragraph 0090, Paragraphs 0093-0095 – “success gates defined with architecture and design outcome at the appropriate level of detail … define a possible work split … articulates where to start where to end with what level of quality”, Paragraph 0120, Paragraph 0121, Paragraph 0161 – “journey map”, Paragraph 0167 – “roadmap”, Paragraph 0195, Paragraph 0209, and Paragraph 0299).  

Regarding Claim 2: Mack et al. teach the limitations of claim 1. Mack et al. further teach wherein the business process transition event includes a business process transition event from a first business process to a second business process (See Figure 6, Figure 8A, Paragraph 0086, Paragraph 0089, Paragraph 0161 – “journey map”, Paragraph 0167 – “roadmap”, and Paragraph 0201 – “Each gate evaluates product requirements, estimation, and risk assessment for the particular deliverables with a go-no-go decision and the appropriate resource allocation”).  

Regarding Claim 3: Mack et al. teach the limitations of claim 2. Mack et al. further teach wherein the first business process includes one or more of: a first operating platform; a first software platform; a first hardware platform; a first operating environment; and a first operational system (See Figures 2B, Paragraph 0096, Paragraph 0100, Paragraph 0156, and Paragraph 0158).  

Regarding Claim 4: Mack et al. teach the limitations of claim 2. Mack et al. further teach wherein the second business process includes one or more of: a second operating platform; a second software platform; a second hardware platform; a second operating environment; and a second operational system (See Figure 2B, Paragraph 0096, Paragraph 0100, Paragraph 0156, and Paragraph 0158).  

Regarding Claim 5: Mack et al. teach the limitations of claim 1. Mack et al. further teach wherein the business process transition event concerns a transition event from a first business operational process to a second operational process (See Figure 6, Figure 8A, Paragraph 0086, Paragraph 0089, Paragraph 0161 – “journey map”, Paragraph 0167 – “roadmap”, and Paragraph 0201 – “Each gate evaluates product requirements, estimation, and risk assessment for the particular deliverables with a go-no-go decision and the appropriate resource allocation”).  

Regarding Claim 6: Mack et al. teach the limitations of claim 1. Mack et al. further teach further comprising: gathering the transition information from a user concerning the business process transition event (See Paragraph 0085, Paragraph 0086 – “define architecture as the deliverables and associated capabilities to govern and to empower business-driven technology transformation, governance, and agile development to increase a defined value for the customers and to co-innovate. The architecture outcome of the platform value has go-to-market, environment, components, and information architecture types. The design outcome details customer requirements guided by architecture”, Paragraphs 0093-0095 – “success gates defined with architecture and design outcome at the appropriate level of detail … define a possible work split … articulates where to start where to end with what level of quality”, Paragraph 0100, and Table 22).  

Regarding Claim 7: Mack et al. teach the limitations of claim 6. Mack et al. further teach wherein gathering the transition information from a user concerning the business process transition event includes: rendering a user interface that is configured to gather the transition information from the user concerning the business process transition event (See Figure 12, Paragraph 0050, Paragraph 0057, Paragraph 0086 – “define architecture as the deliverables and associated capabilities to govern and to empower business-driven technology transformation, governance, and agile development to increase a defined value for the customers and to co-innovate. The architecture outcome of the platform value has go-to-market, environment, components, and information architecture types. The design outcome details customer requirements guided by architecture”, Paragraphs 0093-0095 – “success gates defined with architecture and design outcome at the appropriate level of detail … define a possible work split … articulates where to start where to end with what level of quality”, Paragraph 0214, and Paragraph 0304).  

Regarding Claim 8: Mack et al. teach the limitations of claim 1. Mack et al. further teach wherein the event roadmap defines a plurality of subevents for the bespoke journey (See Figure 6, Figure 8A, Figure 17A, Paragraph 0090, Paragraphs 0093-0095, Paragraph 0186, Paragraph 0201 – “Each gate evaluates product requirements, estimation, and risk assessment for the particular deliverables with a go-no-go decision and the appropriate resource allocation”, Paragraph 0213 – “establish a continuous level of visibility: a Success Gate 4: Ready-for-adoption (essentially, allowing end-user testing, training, deployment, etc.) and a Success Gate 5: Ready-for-success (release documentation, launch preparations, support processes, etc.)”, Paragraph 0225, Table 22 – “Sequence (one or two levels, depending on complexity)”, and Paragraph 0313 – “ordering the ATU Details, block 1706, into a series of discrete stages (levels of detail) so that each architecture type unit detail (or deliverable) belongs to exactly one of the discrete stages of the corresponding architecture type”).  

Regarding Claim 9: Mack et al. teach the limitations of claim 8. Mack et al. further teach wherein the plurality of subevents includes one or more of: a deadline event; a milestone event; a general condition event; a subsequent condition event; a precedent condition event; a communication event; an information distribution event; a training event; a feedback submission event; a discontinuation-of-use event; an initiation-of-use event; and a transition-of-use event (See Figure 6, Figure 8A, Figure 17A, Paragraph 0090, Paragraphs 0093-0095, Paragraph 0186, Paragraph 0201 – “Each gate evaluates product requirements, estimation, and risk assessment for the particular deliverables with a go-no-go decision and the appropriate resource allocation”, Paragraph 0213 – “establish a continuous level of visibility: a Success Gate 4: Ready-for-adoption (essentially, allowing end-user testing, training, deployment, etc.) and a Success Gate 5: Ready-for-success (release documentation, launch preparations, support processes, etc.)”, Paragraph 0225, Table 22 – “Sequence (one or two levels, depending on complexity)”, and Paragraph 0313 – “ordering the ATU Details, block 1706, into a series of discrete stages (levels of detail) so that each architecture type unit detail (or deliverable) belongs to exactly one of the discrete stages of the corresponding architecture type”).  

Regarding Claim 10: Mack et al. teach the limitations of claim 1. Mack et al. further teach: providing information concerning the bespoke journey to a plurality of recipients participating in the business process transition event (See Figure 14, Paragraph 0100, Paragraph 0272, and Paragraph 0310 – “relevant artifacts may be output”).

Regarding Claims 11-30: Claims 11-30 recite limitations already addressed by the rejections of claims 1-10 above; therefore the same rejections apply.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683